DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ashizawa et al. (US 2017/0263373) in view of Okubi (JP H07302714)(English translation).
Regarding claim 1, Ashizawa et al. (figures 1-3 and para 0024-0032) discloses a core (see figure 1); and a plurality of leg portions (6/8) provided at respective ends of the core (see figure 1).
see figures 2 and 3) but does not expressly each of the leg portions includes a protrusion that protrudes inward.
Okubi (figure 3 and para 0009) discloses wherein each of the leg portions includes a protrusion that protrudes inward.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein each of the leg portions includes a protrusion that protrudes inward as taught by Okubi to the inductive of Ashizawa et al. so as to improve the stability of the core thereby improving the soldering connection between the core legs and the printed circuit board. 
Regarding claim 2, Okubi (figure 3) discloses wherein the protrusion includes an inclined surface.
Regarding claim 3, Okubi (para 0009) discloses wherein an angle formed between an end surface of the leg portion and the inclined surface is equal to or larger than 70 degrees and is equal to or smaller than 80 degrees.(note: convex portion have interior angles less than 180°).
Regarding claim 4, Embodiment 2 of Okubi (figure 3) does not expressly discloses wherein an intersecting portion of the inclined surface and the end surface of the leg portion is a curved surface.
Embodiment 1 of Okubi (figure 2) discloses wherein an intersecting portion of the inclined surface and the end surface of the leg portion is a curved surface.

 as taught by embodiment 1 of Okubi to the embodiment 2 of Okubi so as to reduce the chances of the wires being damaged/spliced when the wires are connected the electrode since the surface is chamfered.  
Regarding claim 5, Embodiment 2 of Okubi (figure 3) does not expressly discloses wherein the protrusion includes a convexly-curved surface.
Embodiment 1 of Okubi (figure 2) discloses wherein the protrusion includes a convexly-curved surface.
        Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the protrusion includes a convexly-curved surface as taught by embodiment 1 of Okubi to the embodiment 2 of Okubi so as to reduce the chances of the wires being damaged/spliced when the wires are connected the electrode since the surface is chamfered.  
Regarding claim 6, Embodiment 2 of Okubi (figure 2) the convexly-curved surface is continuous with an end surface of the leg portion.
Regarding claim 7, Ashizawa et al. (figures 1-3) discloses a conducting wire wound around the core; and an electrode layer provided in each of the leg portions.
Regarding claim 8, Embodiment 2 of Okubi (figure 3) does not expressly discloses an intersecting portion of the inclined surface and the end surface is a curved surface.
figure 2) discloses an intersecting portion of the inclined surface and the end surface is a curved surface.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design an intersecting portion of the inclined surface and the end surface is a curved surface as taught by embodiment 1 of Okubi to the embodiment 2 of Okubi so as to reduce the chances of the wires being damaged/spliced when the wires are connected the electrode since the surface is chamfered.  

2.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Okubi (JP H07302714)(English translation).
Regarding claim 1, Okubi ( (figure 3 and para 0009) discloses a core (see figure 3); and a plurality of leg portions (14/15) provided at respective ends of the core.
Okubi discloses leg portions includes a protrusion that protrudes inward with respect the core and the leg portion except for a joint between the core and the leg portion. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a joint between the core and the leg portion, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.Such as to allow the capability to interchange component part if the component are  damage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RONALD HINSON/Primary Examiner, Art Unit 2837